NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            11-SEP-2020
                                            09:41 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     KIMBERLY M. WALLIS; JACK E. McCONNACHIE, JR.; DONNA M.
          McCONNACHIE; ZENAIDA DALIGCON; FRANCES K. FOSTER;
          KENDALL E. GOO; LAURA L. GOO; and CYNTHIA J.
          GREEN, Plaintiffs-Appellants, v. BANK OF AMERICA,
          N.A.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
          INC.; SHAWN D. COHEN, ROBERTA J. COHEN; TRACIE Y.
          IBARA; JASON E. BARBER, ALLISON M. BARBER;
          KAMAAINA MORTGAGE GROUP, INC., GREGORY S. BAXTER,
          Individually and as Trustee of the Gregory S.
          Baxter and Montana J. Knightsbridge Living Trust
          dated July 23, 2015; MONTANA J. KNIGHTSBRIDGE,
          Individually and as Trustee of the Gregory S.
          Baxter and Montana J. Knightsbridge Living Trust
          dated July 23, 2015; FINANCE FACTORS, LIMITED, and
          DOE DEFENDANTS 1-50,Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                     (CASE NO. 5CC191000070)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
    (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over this appeal by Plaintiffs-Appellants
Kimberly M. Wallis, Jack E. McConnachie, Jr., Donna M.
McConnachie, Zenaida Daligcon, Frances K. Foster, Kendall E. Goo,
Laura L. Goo, and Cynthia J. Green (the Plaintiffs) from the
Honorable Randal G.B. Valenciano's April 14, 2020 interlocutory
order granting in part and denying in part Defendant/Cross-Claim
Defendant/Appellee Bank of America, N.A. (Bank of America), and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Defendant-Appellee Mortgage Electronic Registration Systems,
Inc.'s motion to partially dismiss the Plaintiffs' June 24, 2019
first amended complaint and sever the Plaintiffs' claims, because
the circuit court has neither resolved all of the multiple claims
in this case nor reduced its dispositive rulings to an appealable
final judgment.
          An aggrieved party cannot obtain appellate review of a
circuit court's dispositive orders in a civil case pursuant to
Hawaii Revised Statutes (HRS) § 641-1(a)(2016) until the circuit
court has reduced the dispositive rulings to an appealable final
judgment pursuant to Rules 58 or 54(b) of the Hawai#i Rules of
Civil Procedure (HRCP).    See Jenkins v. Cades Schutte Fleming &
Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).      The
circuit court has not yet entered a separate judgment on all of
the parties' multiple claims asserted in:
          •       the Plaintiffs' June 24, 2019 complaint,

          •       Defendants/Cross-Claim Plaintiffs/Appellees Shawn
                  D. Cohen's and Roberta J. Cohen's October 7, 2019
                  cross-claim,

          •       Defendants/Cross-Claim Plaintiffs/Appellees Jason
                  E. Barber's and Allison M. Barber's October 16,
                  2019 cross-claim,

          •       Defendant/Cross-Claim Plaintiff/Appellee Finance
                  Factors, Limited's October 22, 2019 cross-claim,

          •       Defendants/Cross-Claim Plaintiffs/Appellees
                  Gregory S. Baxter's and Montana J. Knightsbridge's
                  October 24, 2019 cross-claim, and

          •       Defendant/Cross-Claim Plaintiff/Appellee Tracie Y.
                  Ibara's November 22, 2019 cross-claim.

In addition, the circuit court did not enter a final judgment
pursuant to HRCP Rule 54(b).    See Oppenheimer v. AIG Hawaii Ins.
Co., 77 Hawai#i 88, 93, 881 P.2d 1234, 1239 (1994); Jenkins, 76
Hawai#i at 120, 869 P.2d at 1339.
          Nevertheless, the Plaintiffs assert in their July 7,
2020 statement of jurisdiction that the April 14, 2020


                                   2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

interlocutory order is immediately appealable under the
collateral order doctrine and the Forgay doctrine.       However, our
review of the record and relevant case law reveals that the
April 14, 2020 interlocutory order does not satisfy the multiple
requirements for appealability under the collateral order
doctrine or the Forgay doctrine.       See Greer v. Baker, 137 Hawai#i
249, 253, 369 P.3d 832, 836 (2016) (reciting the requirements for
appeals under the collateral order doctrine and the Forgay
doctrine); Hofmann v. De Marchena Kaluche & Asociados, 642 F.3d
995, 998 (11th Cir. 2011) (holding that the collateral
order doctrine does not provide appellate jurisdiction for a
severance order issued under Rule 21 of the Federal Rules of
Civil Procedure); cf. In re Lieb, 915 F.2d 180, 182–185 (5th Cir.
1990) (holding that a district court's order severing claims and
directing that they continue as separate actions in bankruptcy
court was not an appealable final order).       Absent an appealable
final judgment, the Plaintiffs' appeal is premature and we lack
appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, September 11, 2020.

                                       /s/ Derrick H.M. Chan
                                       Presiding Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   3